          Case 2:14-cv-01786-MMD-VCF Document 187 Filed 09/07/21 Page 1 of 3



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3   TROY K. FLAKE
     Assistant United States Attorney
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     Troy.Flake@usdoj.gov
 6
     Attorneys for the United States
 7
                                       UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA AND THE )
10   STATE OF NEVADA ex rel. MARY KAY )
     WELCH,                           ) Case No: 2:14-cv-01786-MMD-VCF
11                                    )
               Plaintiffs,            ) MOTION TO UNSEAL
12                                    )
         v.                           )
13                                    )
     MY LEFT FOOT CHILDREN’S THERAPY L)
14   ANN MARIE GOTTLIEB, JONATHAN     )
     GOTTLIEB,                        )
15
                      Defendants.
16

17             The United States and the State of Nevada request that the Court unseal the

18   remaining sealed documents in the above case based on the following points and

19   authorities.

20             Relator Mary Kay Welch filed this case on October 28, 2014. Over the next several

21   months, the United States and the State of Nevada (the “Government”) investigated the

22   allegations of the Complaint. On May 29, 2015, the United States and Nevada filed a notice

23   declining intervention. In that notice, the Government requested that the contents of the

24   Court’s file remain under seal, except the Complaint and notice declining intervention. On

25   June 1, 2015, the Court unsealed the case, but ordered that all previously filed documents

26   other than the Complaint, notice declining intervention, and the Court’s order remain

27   sealed.

28


                                                     1
          Case 2:14-cv-01786-MMD-VCF Document 187 Filed 09/07/21 Page 2 of 3



 1          The False Claims Act imposes mandatory filing and service requirements, including
 2   a requirement that qui tam complaints “shall remain under seal for at least 60 days.” 31
 3   U.S.C. § 3730(b)(2). These provisions were adopted “primarily to allow the government first
 4   to ascertain in private whether it was already investigating the claims stated in the suit and
 5   then to consider whether it wished to intervene.” United States v. Aurora Las Encinas, LLC,
 6   2011 WL 13137312, at *5 (C.D. Cal. Sept. 8, 2011)(Citing Erickson ex rel. United States v.
 7   American Inst, of Bio. Sciences, 716 F. Supp. 908 (E.D. Va. 1989)). However, as a general
 8   matter, there is “[A] ‘strong presumption in favor of access to court documents. Kamakana v.
 9   City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Accordingly, courts have
10   discretion to unseal documents filed in qui tam cases unless the United States shows that
11   unsealing the documents would (1) reveal confidential investigative methods or techniques;
12   (2) jeopardize an ongoing investigation; or (3) harm non-parties. United States v. Ctr. for Emp.
13   Training, 2016 WL 561774, at *2 (E.D. Cal. Feb. 12, 2016).
14          The Ninth Circuit has indicated that sealing may be appropriate when a party will be
15   harmed by court files becoming “a vehicle for improper purposes such as the use of records
16   to gratify private spite, promote public scandal, circulate libelous statements, or release trade
17   secrets.” Kamakana, 447 F.3d at 1179. Conversely, the mere fact that the production of
18   records “may lead to a litigant’s embarrassment, incrimination, or exposure to further
19   litigation will not, without more, compel the court to seal its records.” Id.
20          As the Court is aware, the qui tam defendants are in a coverage dispute with their
21   insurer arising out of the qui tam matter. See My Left Food Children’s Therapy, et al. v. Certain
22   Underwriters at Lloyd’s London Subscribing to Policy No. HAH15-0632, 2:15-cv-01746-MMD-
23   VCF (D. Nev.). The coverage defendants have moved to intervene in this qui tam to obtain
24   access to the remaining sealed documents in the file. 1
25          The Government does not believe that unsealing the documents in this case would
26
     1
      Because this motion will accomplish the result the coverage defendant seeks, and because the
27   False Claims Act expressly states that “When a person brings an action under [the False Claims
     Act], no person other than the Government may intervene,” 31 U.S.C. § 3730(b)(5), the
28   Government respectfully requests that the Court deny the Motion to Intervene.


                                                     2
          Case 2:14-cv-01786-MMD-VCF Document 187 Filed 09/07/21 Page 3 of 3



 1   reveal confidential investigative methods or techniques. The Government has declined to
 2   intervene, and the qui tam case has concluded, so unsealing would not jeopardize an
 3   ongoing investigation. Finally, the Government does not have any information suggesting
 4   that unsealing will cause the type of harm that would justify denying public access to the
 5   court filings. Accordingly, there is no compelling reason to keep the documents unsealed
 6   and the Government respectfully requests that this court order that the remaining sealed
 7   documents in this case be unsealed.
 8          Respectfully submitted this 19th day of August, 2021.
 9                                                  CHRISTOPHER CHIOU
10                                                  Acting United States Attorney

11                                                   s/ Troy K. Flake
                                                    TROY K. FLAKE
12                                                  Assistant United States Attorney
13

14

15

16

17          It is so ordered:
18

19

20          Cam Ferenbach
            United States Magistrate Judge
21

22         Dated this 7th day of September, 2021

23

24

25

26

27

28


                                                   3
